383 A.2d 1390 (1978)
STATE of Maine
v.
Frederick FIELD.
Supreme Judicial Court of Maine.
April 11, 1978.
Thomas E. Delahanty, II, Dist. Atty., Kevin J. Regan (orally), Asst. Dist. Atty., Auburn, for plaintiff.
Gaston M. Dumais, Lewiston (orally), for defendant.
Before McKUSICK, C. J., and POMEROY, WERNICK, ARCHIBALD, GODFREY and NICHOLS, JJ.
PER CURIAM.
Approximately three hours after the consummation of a burglary and theft from a Lewiston establishment, the defendant was found in Lewiston as a front seat passenger in a station wagon which had been borrowed from a third party by defendant's *1391 brother, Maurice,[1] who was the driver. The vehicle's owner had testified that Maurice, accompanied only by a person other than the defendant, had borrowed the car some six to eight hours previously. Two items proved to have been stolen from the business establishment were found in the vehicle, namely, a package containing steaks in the unoccupied back seat and a "Butterball" turkey in the rear cargo area. The defendant denied having any knowledge relative to the acquisition of this meat, and there was no evidence to the contrary.
The issue of the sufficiency of the evidence was preserved for appellate scrutiny. The nexus between the crimes charged and the defendant is limited to the facts above stated.
The State's case against the appellant for both burglary and larceny was premised on the inference which is permissible when one is found in recent possession of stolen goods. State v. Gove, Me., 289 A.2d 679, 680 (1972).
Our holdings in State v. Dall, Me., 305 A.2d 270 (1973); State v. Poulin, Me., 277 A.2d 493, 494 (1971); and State v. Mosher, 270 A.2d 451 (1970), fully support appellant's position. Merely being a passenger in a vehicle in which are found stolen goods, there being no evidence of the exercise of any possessory rights either to the vehicle or the stolen goods by such passenger, is insufficient evidence, standing alone, upon which to base a finding of guilt of the larceny of the personalty or of the burglary, if such is charged.
The entry is:
Appeal sustained.
New trial granted.
DELAHANTY, J., did not sit.
NOTES
[1]  Maurice Field was a co-defendant at trial for both offenses.